Citation Nr: 0502283	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-20 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury, status post retinal detachment repair.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
VA Regional Office (RO) in Seattle, Washington, that denied 
reopening a claim of entitlement service connection for 
retinal detachment of the right eye.  

In June 1975, the RO denied entitlement to service connection 
for retinal detachment of the right eye, and the veteran did 
not perfect an appeal of this decision.  The June 1975 
decision, however, cannot be considered final because the 
veteran was not properly notified.  See 38 C.F.R. § 20.1103 
(2004).  Although an October 1975 notice letter informed the 
veteran that several of his disabilities were not service 
connected, it failed to include the detached retina 
disability of the right eye among the disabilities listed on 
the cover letter.  As there is no final decision upon which 
to base a claim to reopen, the Board has recharacterized the 
issue.  This is not prejudicial to the veteran, as the RO 
denied the claim on the merits in September 2002.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issue of entitlement to service connection for Hepatitis 
C is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right eye disability did not have its onset 
during active service and did not result from disease or 
injury in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
eye injury, status post retinal detachment repair, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist
 
VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of a May 2001 development letter from the RO 
to the veteran.  The veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties, 
and was asked to submit evidence and/or information to the 
RO. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

In March 2004, the veteran's service medical records are 
associated with the claims file.  There are no outstanding 
records relevant to the claim that VA must attempt to obtain.  
The veteran has requested VA attempt to obtain unit records 
to establish the occurrence of an in-service incident that 
purportedly injured his right eye.  He has indicated, 
however, that he received no treatment for his eyes at that 
time.  His post-service VA treatment records, Social Security 
Administration (SSA) records, and private records from 
Chandler General Hospital and North Bay Eye Associates are 
associated with the claims folder.  In short, the veteran has 
not identified the existence of pertinent evidence 
establishing his right eye disability was incurred in 
service.  

Despite the veteran's request, VA examination of his right 
eye disability is unnecessary in this case.  The evidentiary 
record does not show that the veteran's claimed right eye 
disability is associated with an established event, injury, 
or disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  38 C.F.R. § 3.159(c)(4)(i); Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Post-service treatment reports establish the veteran 
underwent surgical repair for a right eye retinal detachment 
in April 1974.  Statements from the veteran and his spouse 
report he underwent two subsequent operations to the eye and 
that he suffers from poor visual acuity. 

The veteran contends that his right eye disability was caused 
by an accident in the summer of 1973 when an immersion heater 
exploded within close proximity of his right eye.  The 
evidence of record, however, does not support the veteran's 
contention.   

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this case, the medical evidence weighs 
heavily against the claim.  

There are no service records establishing the event with the 
immersion heater.  Assuming for sake of argument the veteran 
experienced such an accident in service, the service medical 
records contain no treatment reports documenting any 
complaints or objective findings of an injury to the right 
eye.  The veteran acknowledged in his May 2000 notice of 
disagreement that after the alleged explosion he was only 
treated at a first aid station for burns and that "they did 
not check [his] eyes at all...."  Separation examination in 
August 1973 revealed no clinical abnormalities of any system.  
At the time of the separation examination, the veteran 
reported a medical history positive for eye trouble, but 
there is nothing to suggest it involved the right eye and 
began during service.  At induction examination in April 
1972, the veteran reported a history of eye trouble, and 
examination at that time showed decreased visual acuity in 
the left eye diagnosed as amblyopia.  In October 1973, the 
veteran completed a statement of medical condition in which 
he certified that there had been no change in his medical 
condition since his separation examination.

The post-service evidence also shows that the veteran's right 
eye disability began after service and that the reported 
history of eye trouble in service pertained to the left eye.  
The veteran was referred to the April 1974 surgery by his 
ophthalmologist, who reported only a one-month history of 
right eye vision loss.  On admission, the veteran denied any 
trauma to the right eye and noted that he has had an 
amblyopic left eye all of his life. 

A February 1975 VA treatment note includes the veteran's 
reported history of having an immersion heater blow up in his 
face in 1973.  He also stated that he was told in 1974 in 
Savannah, Georgia, that he had a detached retina.  The VA 
diagnosis was ocular disease.  There was no medical opinion 
provided relating the post-service right eye disability with 
the claimed in-service injury.  

In sum, the service and post-service evidence persuasively 
shows the veteran's right eye disability began after service, 
and there is no competent evidence that would otherwise 
relate the veteran's right eye disability to service.  The 
preponderance of the evidence is against the veteran's claim.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for residuals of a right 
eye injury, status post retinal detachment repair, is denied. 


REMAND

Unfortunately, a remand is required to accord due process.  
The Hepatitis C appeal was processed as if the initial 
adjudication of the claim was made in an April 12, 2002, 
rating decision, with notification to the veteran dated April 
19, 2002.  See June 2004 SOC.  There is no such rating action 
in the claims file; the above dates correspond to the 
adjudication of the right eye disability.  

The DRO's June 2004 de novo review of the Hepatitis C claim 
appears to be the initial adjudication of that claim, and the 
Board has construed the September 2004 statement from the 
veteran's accredited representative as a notice of 
disagreement.  No Statement of the Case (SOC) has been 
provided on this issue, so the veteran has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue an SOC, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following:

Readjudicate the veteran's claim for 
service connection for Hepatitis C.  Any 
notice and development necessary should be 
conducted prior to readjudicating the 
claim.  See 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  If the determination 
remains adverse to the veteran, furnish 
him and his representative a Statement of 
the Case on this issue.  Notify him of the 
time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


